UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JENAL EVANS,

                                Plaintiff,

                    -against-                                     19-CV-5684 (CM)

                                                                 CIVIL JUDGMENT
NEW YORK CITY HUMAN RESOURCES
ADMINISTRATION, ET AL.,

                                Defendants.

         Pursuant to the order issued December 27, 2019, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii). The Court declines, under 28 U.S.C. § 1367(c), to exercise

supplemental jurisdiction over any state law claims.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     December 27, 2019
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
